Louis L. Friedman, J.
Petitioners, Irwin Brownstein, member of the Assembly from the Sixteenth Assembly District of Kings County, and Frank J. Pino, State Senator from the *732Fifteen Senatorial District in the State of New York, submit to this court an order to show cause wherein they petition that New-bold Morris, as Park Commissioner of the City of New York, show cause before a term of the Supreme Court of the State of New York, why an order should not be made and granted prohibiting and restraining the said Newbold Morris from issuing a permit to the American Nazi party for the conduct of a political rally now scheduled to be held in Union Square Park on July 4, 1960. Simultaneously in and with said order to show cause, petitioners seek a present restraining order, enjoining the respondent from issuing any such permit until the hearing and determination of this motion. It is by reason of the request for the present injunction, that the court’s reasons for granting the same are herein set forth.
The press of the past few days has contained numerous stories indicating that one ‘ ‘ George Lincoln Rockwell, 41, self-styled ‘ commandant ’ of the American Nazi Party, an anti-Jewish and anti-Negro hate group ” has applied to the Park Commissioner for a permit to hold a rally in Union Square Park on July 4 (New York Journal-American, June 16, 1960). The article further stated that “ recently appointed Newbold Morris has indicated he would grant the application for the permit unless he is told by the Police Department the rally would cause trouble.” The article goes on to state that the permit is being granted on the basis of the constitutional guarantee of ‘1 the right of free speech and free assembly.” The very name “Nazi” indicates that the group which seeks the permit is a hate organization. It is public knowledge that it was first formed in the early 1930’s in Germany, and in its early stages, the meetings held by that group and the pronouncements coming forth from those meetings were considered very lightly. Led by a group bent on world conquest and using the then resident Jewish and Catholic minorities as their scapegoats, it took but a few years before they foisted upon the world a global war, from the effects of which civilization has not yet recovered. Six million victims of their torture chambers perished under their regime, and the blood of many Americans and citizens of every free-thinking peoples was spilled in an effort to prevent their goal of world conquest. In considering the present application, this background of what the word “Nazi” means, cannot be lightly disregarded.
Already the newspapers have contained reports of the fact that God-fearing loyal Americans of varying religions, many of them veterans of the very global conflict which resulted from the machinations of the Nazi party in Germany, are determined *733to be present if and when this rally takes place, and to protest as Americans, and if necessary by force, against the dissemination by this avowed hate group of anti-American and anti-democracy information. The inevitable result will be bloodshed, violence and riot under our very eyes. It seems impossible that any amount of police intervention aat.11 be sufficient to stem the riots which will undoubtedly ensue. The end result will be that there will be suspicion of race toward race and of religion toward religion and the philosophies which we have encouraged and accepted of living side by side with our neighbors of all races, colors and religions, Avill be turned back 50 and perhaps 100 years.
Ordinarily, no injunction should be preliminarily granted without opportunity to the adverse party to be heard. In this instance, no permit should be issued by the Park Commissioner until at least real and true Americans have had an opportunity to air their views. The court may not close its eyes to the fact that the Nazi movement is being sponsored in many parts of this country. The hated sign of the madman of Germany, the swastika, has already been found painted upon many religious, cultural and educational institutions in many parts of this country, as well as in other parts of the Avorld. Scurrying about in the darkness of the night and in the sewers from which they have been spaAvned, the members of this hated Nazi party have, under the guise of free assembly and free speech guaranteed by our Constitution, sought to spread their oavii cancer amongst our neighbors, and in furtherance of their efforts they have attempted to engender hatred by race against race and religion against religion. To permit them to do so Avithout at least giving the public an opportunity to be heard is an insult to the millions of victims of the Nazi tyranny who have perished because of it. Against the issuance of this permit by the Park Commissioner there stands as a perpetual protest the Constitution of the United States and the great religions of the world wherein all people are commanded to love their neighbors and to protect their equal rights.
Application for an immediate injunction is granted and the Park Commissioner is by the order signed herewith enjoined, prohibited and restrained from issuing or in any manner acting upon the permit applied for by the said American Nazi party or its so-called “ commandant ” until the petitioners have had an opportunity to be heard and present their proof in support of the present application, and until the court before whom this application will come Avill have determined the same and entered an order thereupon.